i          i      i                                                                        i        i       i




                                  MEMORANDUM OPINION

                                           No. 04-10-00339-CV

                                       IN RE Antonio SILVA, Jr.

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 9, 2010

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On May 3, 2010, relator Antonio Silva, Jr. filed a petition for writ of mandamus, seeking to

compel the trial court to rule on his Second Motion for Judgment Nunc Pro Tunc filed on August

21, 2008. On May 7, 2010, this court requested a response from the respondent and/or real party in

interest. However, on May 25, 2010 the trial court signed an order entitled “Order Clarifying Credit

of Jail Time Nunc Pro Tunc,” which grants the relief relator requests. As a result of the foregoing,

relator’s petition for writ of mandamus is DENIED AS MOOT.

                                                                            PER CURIAM




           1
         … This proceeding arises out of Cause No. K-94-000634-D3, in the 341st Judicial D istrict Court, W ebb
County, Texas, the Honorable Elma T. Salinas Ender presiding.